--------------------------------------------------------------------------------


Employment Agreement
 


March 31,2006
 
YP Corp.
Mesa, Arizona 85205


 
Dear Mr. Daniel L. Coury, Sr:
 
This letter will serve as the entire agreement between YP Corp (the "Company")
and Gary L. Perschbacher (the "Employee"), with respect to your employment with
the Company.


1.
Term



The Employee will work full-time, beginning on April 1, 2006 (the "Beginning
Date"). As an employee of the Company you will serve as its Chief Financial
Officer and perform such services as are customary for an individual having such
title and holding such position.


2.
Salary



Initially, the Employee will be paid an annual salary (the "Salary") of
$160,000. Salary for any portion of a month will be prorated based upon the
number of normal workdays remaining in the month. The salary will be subject to
increase by the Company from time to time. The salary will be processed through
payroll and paid at the same time as other employees.


3.
Incentive Bonus and Equity Participation



The Employee will be entitled to receive incentive cash bonuses and/or warrants
or options for the purchase of the Company's stock as may be approved by the
Board of Directors. As long as the employee remains a partner of Tatum, Employee
will share with Tatum a portion of his or her economic interest in any stock
options or equity bonus that the Company may grant the Employee and may also
share with Tatum (to the extent specified in the Resources Agreement referenced
below) a portion of any cash bonus and severance paid to the Employee by the
Company. The Company acknowledges and consents to such arrangement.


4.
Tatum Resources



The Company acknowledges and agrees that the Employee is and will remain a
partner of, and has and will retain an interest in, Tatum, which will benefit
the Company in that the Employee will have access to certain Tatum resources
pursuant to a certain Full-Time Engagement Resources Agreement between the
Company and Tatum (the "Resources Agreement").


5.
Employee Benefits



The Employee will be eligible for vacation and holidays consistent with the
Company's policy as it applies to senior management.

-1-

--------------------------------------------------------------------------------




The Company will reimburse the Employee for all out-of-pocket business expenses
promptly after they are incurred.


The Employee may elect to participate in the Company's employee retirement plan
and/or 401(k) plan, and the Employee will be exempt from any delay periods
required for eligibility.


In lieu of the Employee participating in the Company-sponsored employee medical
insurance benefit, the Employee will remain on his or her current Tatum medical
plan. The Company will reimburse the Employee for amounts paid by the Employee
for such medical insurance for him/herself and (where applicable) his/her family
of up to $500 per month upon presentation of reasonable documentation of
premiums paid by the Employee to Tatum. In accordance with the U.S. federal tax
law, such amount will not be considered reportable W-2 income, but instead
non-taxable benefits expense.


The Employee must receive written evidence that the Company maintains adequate
directors' and officers' insurance to cover the Employee in an amount reasonably
acceptable to the Employee at no additional cost to the Employee, and the
Company will maintain such insurance at all times while this agreement remains
in effect.


Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors' and officers' extended reporting period, or "tail," policy to cover
the Tatum Partner.


The Company agrees to indemnify the Employee to the full extent permitted by law
for any losses, costs, damages, and expenses, including reasonable attorneys'
fees, as they are incurred, in connection with any cause of action, suit, or
other proceeding arising in connection with Employee's employment with the Co


6.
Termination; Severance Payment



The Company may terminate this Agreement at any time. In the event this
Agreement is terminated other than by Employee voluntarily or by the Company for
Cause (as defined below), or by reason of Employee's death or permanent
disability, Employee shall be entitled to the following:


If the termination of this agreement is within 9 months of the Beginning Date,
the Employee will be entitled to receive a severance payment ("Severance
Payment") equal to three month's salary. After that employee shall receive the
remainder of this one year contract.


The Company will pay directly to Tatum a portion of any Severance Payments that
the Company may make to Employee equal to the same percentage that applies above
with respect to Salary. For purposes hereof, "Severance Payment" means any
payments to Employee by Company in connection with the termination of Employee's
employment.


This agreement will terminate immediately upon the death or disability of the
Employee. For purposes of this agreement, disability will be as defined by the
applicable policy of disability insurance or, in the absence of such insurance,
by the Company's Board of Directors acting in good faith.


The Salary will be prorated for the final pay period based on the number of days
in the final pay period up to the effective date of termination or expiration.

-2-

--------------------------------------------------------------------------------



7.
Miscellaneous



This agreement contains the entire agreement between the parties, superseding
any prior oral or written statements or agreements.


Neither the Employee nor the Company will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the successors of the parties.


The provisions of this agreement concerning the payment of salary and bonuses,
directors' and officers' insurance and confidentiality will survive any
termination or expiration of this agreement.


The terms of this agreement are severable and may not be amended except in a
writing signed by the parties. If any portion of this agreement is found to be
unenforceable, the rest of this agreement will be enforceable except to the
extent that the severed provision deprives either party of a substantial portion
of its bargain.


This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Arizona, without giving effect to
conflicts-of-laws principles.


Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.




Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.




Sincerely yours, 
     
YP Corp.
         
By:
/s/ Daniel L. Coury, Sr.  
Signature 
         
Name: Daniel L. Coury, Sr. 
 
Title: Chairman and acting CEO 
 

 


Acknowledged and agreed by:  
               
EMPLOYEE
         
/s/ Gary Perschbacher
   
(Signature)
         
Gary Perschbacher
   
(Print name) 
         
Date:
 3/31/06 
 

 
 
-3-

--------------------------------------------------------------------------------